Citation Nr: 0617644	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to service connection for headaches.   
 
3.  Entitlement to service connection for tinnitus.   
 
4.  Entitlement to service connection for residuals of a 
contusion of the left arm.   
 
5.  Entitlement to service connection for a prostate 
disorder, to include as due to Agent Orange exposure.   
 
6.  Entitlement to an initial rating higher than 20 percent 
for a thoracolumbar spine disability.   
 
7.  Entitlement to an initial higher rating for a cervical 
spine disability.   
 
8.  Entitlement to a total disability rating based on 
individual unemployability. (TDIU rating).   
 
9.  Entitlement to an annual clothing allowance.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from February 1970 to 
December 1971.  He also had additional service in the 
National Guard including periods of active duty for training 
and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and November 2002 RO rating 
decisions.  The May 2002 RO decision granted service 
connection and a 20 percent rating for a thoracolumbar spine 
disability and granted service connection and a 10 percent 
rating for a cervical spine disability.  Service connection 
was denied for a psychiatric disorder, headaches, tinnitus, a 
contusion of the left arm, and for a prostate disorder, to 
include as due to Agent Orange exposure.  

The November 2002 RO decision denied a TDIU rating.  A 
November 2003 RO decision increased the rating for the 
veteran's service-connected cervical spine disability to 20 
percent, effective July 14, 2003.  


REMAND

The service medical records for the veteran's verified period 
of active service from February 1970 to December 1971, show 
treatment for complaints of headaches and for prostate 
problems.  Those records do not show treatment for tinnitus, 
a contusion of the left arm, or for psychiatric problems.  A 
February 1970 treatment entry noted that the veteran was seen 
for a headache.  It was reported that he had a right 
posterior headache, upper respiratory infection, and a fever 
for twelve hours.  There was a notation that he would be 
admitted.  A February 1970 hospital narrative summary noted 
that the veteran was admitted with a twelve hour history of a 
headache, nasal congestion, a nonproductive cough, and a 
fever.  It was noted that a urinalysis confirmed too many 
white cells to count and that a repeat urinalysis confirmed 
the pyuria.  The final diagnoses were viral upper respiratory 
infection and chronic prostatitis.  The November 1971 
objective separation examination report noted that the 
veteran had bilateral hypoplastic testicles.  

A post-service August 1975 VA general medical examination 
report noted that the veteran reported a history of being 
kicked by a mule at age ten or eleven and of suffering 
frontal headaches almost every morning until 1967.  He 
reported that he was hospitalized during service for two days 
for problems including prostatitis.  The diagnoses referred 
to other disorders.  

In his September 2001 claim, the veteran reported that he was 
currently a member of the National Guard.  The Board notes 
that the veteran's periods of active duty for training and 
inactive duty training have not been verified.  Such 
information is clearly important in determining if the 
veteran's claimed disorders were incurred in or aggravated by 
service.  

Additionally, the service medical records for the veteran's 
National Guard service are essentially not of record.  The 
records that are available include a May 2001 statement of 
medical examination and duty status report that noted that 
the veteran had active duty for training from May 12, 2001, 
to May 26, 2001.  May 2001 private treatment records from the 
Forrest General Hospital, during that period of active duty 
for training, noted that the veteran was injured in an 
emergency room accident.  A May 2001 emergency room report 
indicated that the veteran had abrasions to the left arm with 
a small puncture laceration to the left forearm with some 
grating on probing with an 18 gauge needle.  The impression 
was contusion and abrasions secondary to accident.  

Subsequent post-service private and VA treatment records show 
treatment for multiple problems including prostate problems.  
Such records also show treatment for the veteran's service-
connected thoracolumbar spine and cervical spine 
disabilities.  

The Board notes that the veteran has not been afforded a VA 
examination with etiological opinions as to his claims for 
service connection for a psychiatric disorder, headaches, 
tinnitus, a contusion of the left arm, and for a prostate 
disorder, to include as due to Agent Orange exposure.  

Further, the veteran was last afforded a VA spine examination 
in July 2003.  The diagnoses included degenerative disc 
disease of the cervical spine and lumbosacral spine and 
chronic neck and lower back pain due to strain/sprain.  

The Board notes that the veteran has received treatment for 
his service-connected thoracolumbar and cervical spine 
disabilities since the July 2003 VA spine examination.  There 
have also been changes to the rating criteria concerning 
spine disabilities since that examination.  

Also, VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995). When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board further observes that in a June 2005 statement, the 
veteran reported that his service-connected back disability 
had worsened.  He also requested that records from the 
Jackson, Mississippi VA Medical Center dated from February 
2004 to June 2005 be obtained for review.  Additionally, in a 
June 2004 statement, the veteran reported that he had 
received psychiatric treatment at the Jackson, Mississippi VA 
Medical Center.  The Board notes that the most recent VA 
treatment reports of record from that facility are dated in 
April 2004.  As there are possibly further treatment records, 
including VA treatment records, which may be pertinent to the 
veteran's claims, they should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Moreover, the Board notes that an October 2002 RO decision 
denied entitlement to an annual clothing allowance.  In a 
July 2003 statement, the veteran expressed disagreement with 
October 2002 decision that denied his claim.  The Board notes 
that the RO has not issued a statement of the case as to the 
issue of entitlement to an annual clothing allowance.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim 
is also being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes verifying 
any periods of active duty for training and inactive duty 
training in the National Guard, obtaining any additional 
service medical records for the veteran's National Guard 
service, providing him with VA examinations (also with 
etiological opinion as to his service-connected claims), and 
issuing a statement of the case as to the issue indicated 
above.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the veteran's 
periods of active duty for training and 
inactive duty training in the National 
Guard.  Also request that a search be 
conducted for all medical records 
pertaining to the veteran during his 
National Guard service.  If more details 
are required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Obtain copies of all of the veteran's 
VA medical records, which are not already 
in the claims folder, concerning his 
claimed disorders and dated since his 
separation from service, from the 
Jackson, Mississippi VA Medical Center.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder, headaches, tinnitus, residuals 
of a contusion of the left arm, and 
prostate disorder.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders, 
headache disorders, tinnitus, residuals of 
a contusion of the left arm, and prostate 
disorders.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of all diagnosed disorders, including any 
relationship with the veteran's period of 
service.  

4.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected thoracolumbar spine 
and cervical spine disabilities.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
thoracolumbar and cervical spine 
disabilities should be described in 
detail, including all information 
necessary for rating such disabilities 
under the old and new rating criteria for 
spine disabilities.  

5.  Issue a statement of the case to the 
veteran on the issue of entitlement to an 
annual clothing allowance.  If, and only 
if, the veteran completes an appeal of 
this issue, return the case to the Board 
for appellate review.  

6.  Thereafter, review the veteran's 
claims for service connection for a 
psychiatric disorder, headaches, tinnitus, 
residuals of a contusion of the left arm, 
and for a prostate disorder, to include as 
due to Agent Orange exposure, as well as 
his claims for an initial rating higher 
than 20 percent for a thoracolumbar spine 
disability and for an initial higher 
rating for a cervical spine disability.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



